Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 4-6, 9 and 12-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lawton et al. (Patent NO. US 9,594,107 B1; hereinafter Lawton).
Regarding Claim 1, Lawton teaches a method (method in Fig. 2 and Fig. 2A; See Col. 4, Lines 5-65), comprising:
providing at least one gas sensor (arc detector inside 100 in Fig. 2 and Fig. 2A is gas sensor; See Col. 4, Lines 35-40) positioned in a location proximate to blades of an electric meter (20 in Fig. 2; See Col. 4, Lines 5-65) that includes a meter shell (30 in Fig. 2; See Col. 4, Lines 5-65) in an outer utility box (100 in Fig. 2; See Col. 4, Lines 5-65) for sensing at least one gaseous compound product resulting from an arc discharge across air (arc is gaseous compound; See Col. 5, Lines 35-40) involving the blades (blades 22 in Fig. 2), where the blades are configured to be within openings (openings 12 in Fig. 2 and Fig. 2A; See Col. 4, Lines 5-65) comprising utility-side openings (See Fig. 2A and Fig. below; See Col. 4, Lines 5-65) and premises- side openings (See Fig. 2A and Fig. below; See Col. 4, Lines 5-65) of a meter socket (socket 10 in Fig. 2 and Fig. below; See Col. 4, Lines 5-65), and wherein the electric meter comprises a meter processor coupled to measurement circuitry (See Col. 3, Line 65 through Col. 4, Line 10; See Col. 4, Lines 5-65) and to a communications unit comprising a transceiver (transmitter/modem is transceiver; See Col. 6, Lines 1-10; See Col. 4, Lines 5-65);
during operation of the electric meter, the gas sensor sensing a presence of the gaseous compound product (arc is gaseous compound; See Col. 5, Lines 5-20; Col. 3, Line 65 through Col. 4, Line 10);
wherein responsive to the sensing of the gaseous compound product the gas sensor generates an output signal (arc is gaseous compound; See Col. 5, Lines 5-20);
responsive to the output signal being determined to be above a predetermined threshold level (See Col. 5, Lines 40-50), the electric meter sending an alert signal to an advanced metering infrastructure (AMI) (See Col. 5, Lines 50-60) which indicates an identity of the electric meter (experience related to electric meter is identity of electric meter; See Col. 5, Lines 60-65) and that the electric meter had experienced the arc discharge (See Col. 5, Lines 60-65).

    PNG
    media_image1.png
    711
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    825
    media_image2.png
    Greyscale





Regarding Claim 4, Lawton teaches the method of claim 1, wherein the alert signal comprises a powerline communications signal (See Col. 5, Line 65 through Col. 6, Line 10).
Regarding Claim 5, Lawton teaches the method of claim 1, wherein the AMI includes a central system for an electric utility associated with the electric meter, and wherein the AMI responsive to the alert signal (See Col. 5, Lines 50-60), sends a disconnect signal to the electric meter (See Col. 5, Lines 35-45).
Regarding Claim 6, Lawton teaches the method of claim 1, wherein the at least one gas sensor protrudes in part outside the meter shell (part of blade 22 protrudes from meter shell 30 in Fig. 1).
Regarding Claim 9, Lawton teaches an electric meter (method in Fig. 2 and Fig. 2A; See Col. 4, Lines 5-65), comprising:
a meter shell (30 in Fig. 2; See Col. 4, Lines 5-65) configured to be within an outer utility box (100 in Fig. 2; See Col. 4, Lines 5-65);
a meter socket (socket 10 in Fig. 2 and Fig. below; See Col. 4, Lines 5-65) and blades (blades 22 in Fig. 2) for electrically coupling to openings of the meter socket, the openings comprising utility-side openings (See Fig. 2A and Fig. below; See Col. 4, Lines 5-65) and premises-side openings (See Fig. 2A and Fig. below; See Col. 4, Lines 5-65), wherein the blades protrude from and extend within the openings (part of blade 22 protrudes from opening in Fig. 2A and Fig. below);
a meter processor coupled to measurement circuitry (See Col. 3, Line 65 through Col. 4, Line 10; See Col. 4, Lines 5-65), and to a communications unit comprising a transceiver (transmitter/modem is transceiver; See Col. 6, Lines 1-10; See Col. 4, Lines 5-65);
at least one gas sensor (arc detector inside 100 in Fig. 2 and Fig. 2A is gas sensor; See Col. 4, Lines 35-40) positioned in a location proximate to the blades (20 in Fig. 2; See Col. 4, Lines 5-65) for sensing at least one gaseous compound product resulting from an arc discharge (arc is gaseous compound; See Col. 5, Lines 35-40) across air involving the blades (See Col. 5, Lines 15-30),
wherein during operation of the electric meter, responsive to the gas sensor sensing a presence of the gaseous compound product (arc is gaseous compound; See Col. 5, Lines 5-20), the gas sensor generates an output signal (See Col. 5, Lines 15-30), and
responsive to the output signal being determined to be above a predetermined threshold level (See Col. 5, Lines 40-50), the electric meter triggering an alert signal to be transmitted to an advanced metering infrastructure (AMI) (See Col. 5, Lines 50-60) which indicates an identity of the electric meter and that the electric meter (experience related to electric meter is identity of electric meter; See Col. 5, Lines 60-65) had experienced the arc discharge (See Col. 5, Lines 60-65).

    PNG
    media_image1.png
    711
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    825
    media_image2.png
    Greyscale

Regarding Claim 12, Lawton teaches the electric meter of claim 9, wherein the alert signal comprises a powerline communications signal (See Col. 5, Line 65 through Col. 6, Line 10).
Regarding Claim 13, Lawton teaches the electric meter of claim 9, wherein the at least one gas sensor protrudes in part outside the meter shell (part of blade 22 protrudes from meter shell 30 in Fig. 1).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton in view of further in view of YANG et al. (Pub NO. US 2020/0103318 A1; hereinafter Yang).
Regarding Claim 2, Lawton teaches the method of claim 1. Lawton is silent about wherein the gaseous compound product comprises at least one of nitric oxide (NO), nitrogen dioxide (NO2) and ozone (Qs).
Yang teaches regarding gas sensor (See [0017]) wherein the gaseous compound product comprises at least one of nitric oxide (NO), nitrogen dioxide (NO2) and ozone (Qs) (See [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the gaseous compound product comprises at least one of nitric oxide (NO), nitrogen dioxide (NO2) and ozone (Qs), as taught by Yang in order to protect gas sensor from buildup of residual gases (Yang; [0003]).
Regarding Claim 3, Lawton teaches the method of claim 1. Lawton is silent about wherein the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal.
Yang teaches regarding gas sensor (See [0017]) wherein the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal (See [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal, as taught by Yang in order to protect gas sensor from buildup of residual gases (Yang; [0003]).
Regarding Claim 10, Lawton teaches the electric meter of claim 9. Lawton is silent about wherein the at least one gas sensor is configured to sense nitric oxide (NO), nitrogen dioxide (NOz2), or ozone (O3) as the gaseous compound product.
Yang teaches regarding gas sensor (See [0017]) wherein the gaseous compound product comprises at least one of nitric oxide (NO), nitrogen dioxide (NO2) and ozone (Qs) (See [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the gaseous compound product comprises at least one of nitric oxide (NO), nitrogen dioxide (NO2) and ozone (Qs), as taught by Yang in order to protect gas sensor from buildup of residual gases (Yang; [0003]).
Regarding Claim 11, Lawton teaches the electric meter of claim 9. Lawton is silent about wherein the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal.
Yang teaches regarding gas sensor (See [0017]) wherein the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal (See [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal, as taught by Yang in order to protect gas sensor from buildup of residual gases (Yang; [0003]).
6.	Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton in view of further in view of MATSUO et al. (Pub NO. US 2001/0054552 A1; hereinafter Matsuo).
Regarding Claim 7, Lawton teaches the method of claim 1, wherein the at least one gas sensor is located within the meter shell (gas sensor 100 inside meter shell 20 in Fig. 1).
Lawton is silent about wherein there are ventilation holes in the meter shell.
Matsuo teaches regarding gas sensor (See [0244]) wherein there are ventilation holes in the meter shell (See [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal, as taught by Matsuo in order to sense gas (Matsuo; [0010]).
Regarding Claim 14, Lawton teaches the electric meter of claim 9, wherein the at least one gas sensor is located within the meter shell (gas sensor 100 inside meter shell 20 in Fig. 1).
Lawton is silent about wherein there are ventilation holes in the meter shell.
Matsuo teaches regarding gas sensor (See [0244]) wherein there are ventilation holes in the meter shell (See [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the communications unit is coupled to an antenna, and wherein the alert signal comprises a wireless signal, as taught by Matsuo in order to sense gas (Matsuo; [0010]).

6.	Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton in view of further in view of FERRARO et al. (Pub NO. US 2021/0088573 A1; hereinafter Ferraro).
Regarding Claim 8, Lawton teaches the method of claim 1. Lawton is silent about wherein the at least one gas sensor comprises a first gas sensor for sensing a first gaseous compound product and a second gas sensor for sensing a second gaseous compound product.
Ferraro teaches wherein the at least one gas sensor comprises a first gas sensor for sensing a first gaseous compound product and a second gas sensor for sensing a second gaseous compound product (See [0029], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the at least one gas sensor comprises a first gas sensor for sensing a first gaseous compound product and a second gas sensor for sensing a second gaseous compound product, as taught by Ferraro in order to detect potentially dangerous partial discharges (Ferraro; [0023]).
Regarding Claim 15, Lawton teaches the electric meter of claim 9. Lawton is silent about wherein the at least one gas sensor comprises a first gas sensor for sensing a first gaseous compound product and a second gas sensor for sensing a second gaseous compound product.
Ferraro teaches wherein the at least one gas sensor comprises a first gas sensor for sensing a first gaseous compound product and a second gas sensor for sensing a second gaseous compound product (See [0029], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lawton by using the at least one gas sensor comprises a first gas sensor for sensing a first gaseous compound product and a second gas sensor for sensing a second gaseous compound product, as taught by Ferraro in order to detect potentially dangerous partial discharges (Ferraro; [0023]).




Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Fuji et al. (Pub NO. US 2009/0071231 A1) discloses Gas Sensor.
	b. Nakagawa et al. (Pub NO. US 2008/0022754 A1) discloses Gas Sensor with Increased Sealing Performance.
	c. SEO et al. (Pub NO. US 2022/0050081 A1) discloses Oxygen Sensor.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                                                                                                                                                                                  

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858